--------------------------------------------------------------------------------

Exhibit 10.2
 
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
 
THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT is entered into as of July 12,
2010, by and between JOHN AVAGLIANO ("Executive") and IMAGE ENTERTAINMENT, INC.,
a Delaware corporation (the "Company").
 
RECITALS
 
WHEREAS, Executive and the Company are parties to that certain Employment
Agreement dated as of April 14, 2010 (the "Agreement") and desire to revise the
Agreement to clarify certain understandings regarding equity compensation
matters.  All capitalized terms used but not defined herein shall have the
meanings given in the Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises of the
parties contained herein, Executive and the Company agree as follows:
 
AGREEMENT
 
1.           The definition of "Good Reason" in Section 10 of the Agreement is
amended to replace the reference to the date "July 15, 2010" in clause (iv)(D)
thereof with the date "November 30, 2010."
 
2.           Any reference to the Agreement in the stock option agreements or
restricted stock award agreements executed and delivered hereafter in the forms
of Exhibits B, C, D, E, F and G shall include the phrase ", as amended," after
the date "April 14, 2010."
 
3.           The section "Total Number of Shares of Stock Subject to the Option"
in the first page of Exhibit B is amended and restated in its entirety to read
as follows:
 
Total Number of Shares of Stock Subject to the Option:
 
__________ Shares [which represents 4,731,059 minus the number of shares of
Class A Restricted Stock granted to such Participant].  The number of shares of
Stock shall be subject to adjustment for stock splits, stock dividends and other
events or transactions described in Section 11.1(a) of the Plan.

 
4.           The section "Total Number of Shares of Stock Subject to the Option"
in the first page of Exhibit C is amended and restated in its entirety to read
as follows:
 
Total Number of Shares of Stock Subject to the Option:
 
__________ Shares [which represents 1,183,432 minus the number of shares of
Class B Restricted Stock granted to such Participant].  The number of shares of
Stock shall be subject to adjustment for stock splits, stock dividends and other
events or transactions described in Section 11.1(a) of the Plan.

 
 
 

--------------------------------------------------------------------------------

 
 
5.           The section "Total Number of Shares of Stock Subject to the Option"
in the first page of Exhibit D is amended and restated in its entirety to read
as follows:
 
Total Number of Shares of Stock Subject to the Option:
 
__________ Shares [which represents 1,183,432 minus the number of shares of
Class C Restricted Stock granted to such Participant].  The number of shares of
Stock shall be subject to adjustment for stock splits, stock dividends and other
events or transactions described in Section 11.1(a) of the Plan.

 
6.           The section "Total Number of Shares of Restricted Stock" in the
first page of Exhibit E is amended and restated in its entirety to read as
follows:
 
Total Number of Shares of Restricted Stock:
 
__________ Shares [which shall equal (i) the difference between the Fair Market
Value of a share of common stock on the Grant Date (but not less than $0.20 per
share) and $0.0366, multiplied by (ii) 4,731,059].  The number of shares of
Stock shall be subject to adjustment for stock splits, stock dividends and other
events or transactions described in Section 11.1(a) of the Plan.

 
7.           The section "Total Number of Shares of Restricted Stock" in the
first page of Exhibit F is amended and restated in its entirety to read as
follows:
 
Total Number of Shares of Restricted Stock:
 
__________ Shares [which shall equal (i) the difference between the Fair Market
Value of a share of common stock on the Grant Date (but not less than $0.20 per
share) and $0.0773, multiplied by (ii) 1,183,432].  The number of shares of
Stock shall be subject to adjustment for stock splits, stock dividends and other
events or transactions described in Section 11.1(a) of the Plan.

 
8.           The section "Total Number of Shares of Restricted Stock" in the
first page of Exhibit G is amended and restated in its entirety to read as
follows:
 
Total Number of Shares of Restricted Stock:
 
__________ Shares [which shall equal (i) the difference between the Fair Market
Value of a share of common stock on the Grant Date (but not less than $0.20 per
share) and $0.1718, multiplied by (ii) 1,183,432].  The number of shares of
Stock shall be subject to adjustment for stock splits, stock dividends and other
events or transactions described in Section 11.1(a) of the Plan.

 
9.           From the date hereof until the applicable Grant Date (as defined in
each of Exhibits B, C, D, E, F and G), the number 4,731,059 referenced in
Sections 3 and 6 hereof and the number 1,183,432 referenced in Sections 4, 5, 7
and 8 hereof shall each be subject to adjustment for stock splits, stock
dividends and other events or transactions described in Section 11.1(a) of the
Plan (as defined in each of Exhibits B, C, D, E, F and G).

 
Page 2

--------------------------------------------------------------------------------

 
 
10.           Except as otherwise provided in this First Amendment, all of the
provisions of the Agreement shall remain in full force and effect.  The
Agreement, as modified by the provisions of this First Amendment, shall be
construed as one agreement.
 
11.           This First Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
agreement.  Delivery of an executed signature page of this First Amendment by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.
 
IN WITNESS WHEREOF, Executive and the Company have caused this First Amendment
to be executed as of the date first above written.
 



   
IMAGE ENTERTAINMENT, INC
       
/s/ JOHN AVAGLIANO
 
By:
/s/ THEODORE S. GREEN
JOHN AVAGLIANO          
Name: 
Theodore S. Green
           
Title:
CEO

 
 
Page 3

--------------------------------------------------------------------------------